The defendant Cass county has petitioned for a rehearing. In such petition it is contended that this court, in its former opinion, failed to consider the fact that the relief furnished to the Kankelfitz family by Cass county on April 16, 1932, was all furnished "while said family and all its members were physically present in Cass county." And, it is said, that "since the statute specifically requires such relief must be furnished after the removal and while the person is in a county other than the county of his former residence, that the relief furnished on the 16th of April is not to be used in computing the expiration of one year from the date of the removal of the Kankelfitz family from Cass county."
This court did not overlook the fact that the relief furnished by Cass county to William Kankelfitz and his family on April 16, 1932, was furnished before Kankelfitz and his family had moved from Cass county. On the contrary, the former opinion specifically recites that relief was furnished to Kankelfitz on April 16, 1932, and that on that *Page 614 
day William Kankelfitz and his family left Cass county and that they arrived in Griggs county on April 17, 1932.
As pointed out in the former opinion, that statute relating to poor relief (§ 2501, Laws 1913; § 4, chapter 97, Laws 1933) provides that: "A person who has a legal residence for poor relief purposes within a county may lose that residence in one of two ways: (1) by acquiring a legal residence in another county by residing there for one year; or, (2) by voluntary absence for more than one year from the county in which he had a legal residence."
William Kankelfitz and his family indisputably had a residence for poor relief purposes in Cass county on April 16, 1932. On that day they moved from Cass county and arrived in Griggs county on the following day. Service of the summons in this action was made on the defendant Cass county on April 17, 1933. The decisive question in the case is whether when the action was instituted William Kankelfitz had been a resident of Griggs county for more than one year, or had been voluntarily absent from Cass county for one year or more. The answer to this question in turn is dependent upon the further question: "From what date shall time be computed for the purpose of determining when William Kankelfitz and his family established a residence in Griggs county or voluntarily absented themselves from Cass county?" That date, as we held in the former opinion, was neither the 16th nor the 17th day of April, 1932, but one month subsequent to April 16, 1932; for, according to the plain language of the statute (subdivision 4, chapter 2501, Comp. Laws 1913; Subdivision 4, § 4, chap. 97, Laws 1933) each month during which Kankelfitz received relief from the poor fund of Cass county must be excluded in determining the time of residence under the poor relief statute. This provision (as we held in the former opinion) applies to all cases where a question arises between counties as to whether an applicant for poor relief has gained a residence in one county or lost a residence in another. The provision that each month during which an applicant for poor relief has received relief from the poor fund of any county must be excluded in determining the time of residence is not restricted to cases where relief is given after a person has removed from a county. It applies as well to cases where relief is given while he is residing within a county from which he later removes. The point at which the year prescribed *Page 615 
by the statute for acquiring residence under subsection 4 or losing residence under subsection 6, starts to run, not on the day that relief is given or on the day following, but it starts to run a month thereafter. Consequently, as between Griggs county and Cass county, the point of time at which Kankelfitz commenced to lose a residence in Cass county, or to gain a residence in Griggs county, was not on April 16th or April 17th, 1932, but one month after April 16th, 1932, the date on which he received relief from the poor fund of Cass county.
Rehearing denied.
BURKE, Ch. J., and BURR, NUESSLE and MORRIS, JJ., concur.